Title: Thomas Jefferson to George Jefferson, 11 March 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Mar. 11. 11
          
          I have reserved specially for yourself the following observations. the proposition of mr Gibson’s going to Lisbon in your stead even for a time, should not be made. nobody respects mr Gibson more than I do, nor is better-satisfied that he would, under all situations, do what is right. but the temper of this country towards England is at this time very high.  the Senate are always averse to the appointment of a foreigner, and in a few instances only, & under particular circumstances have been induced to approve of them. were mr Gibson to go to Lisbon, as you suggest, it would be imputed to the President as a piece of finesse to get an Englishman into the office by stealth & without the consent of the Senate. nor would the character with which mr Gibson would be invested, protect him against the French should they get possession of Lisbon as is very possible. they would certainly consider and treat him as an Englishman. you will judge whether it will be necessary to communicate these views of the subject to mr Gibson, or whether it can be done without hurting his feelings, to which I would be far from being willing to become instrumental, holding him in sincere respect and esteem. to yourself the same sentiments are always due 
          
            Th:
            Jefferson
        